Title: To George Washington from Certain General Officers, 11 September 1776
From: Certain General Officers
To: Washington, George

 

May it please your Excellency
September 11. 1776

The Situation of the Army under your Excellency’s Command is in our Opinions so critical & dangerous that We apprehend a Board of General Officers should be immediately calld for the purpose of considering it.
We do not mean to condemn as unwise or imprudent any Measures which have heretofore been taken; but We conceive a Reconsideration of an important Question determined at the last Board of General Officers to be absolutely necessary to satisfy our own Apprehensions & the Apprehensions of many excellent Field Officers & others from the Dispositions now making by the Advice of that Board.
We know the Danger & bad Policy of giving Way to Applications for the Reconsideration of common Propositions, which may have been solemnly determined; but the present Case is of such Magnitude & is big with such Consequences to All America that a Breach of common Forms & even the Risque of establishing wrong precedents should in our Opinions be now overuled.
What we have to offer to Your Excellency in general Council proceeds not from Fear of personal Danger nor the Expectation of deriving to ourselves any Honor & Reputation from a Change of Measures—it proceeds from a Love of our Country and a determined Resolution to urge the best & wisest Measures: & finally to execute if possible even erroneous Ones which on cool dispassionate Reconsideration cannot be avoided.

Nathanael Greene M.G.
Thomas Mifflin B.G.
Jno. Nixon B.G.
Rezin Beall B.G.
Saml H. Parsons B.G.
James Wadsworth B:G:


I think it a mark of Wisdom to reconsider Opinions, upon Subjects of high Importance when ever so many respectable Gentn request it as have signed above me. I therefore heartily concur with them in the Application abovementioned.


Jno: Morin Scott B.G.
